PD-0127-15                                     Pg     1    of   2


                                                 CAUSE       ND.   05-12-01413-CR

                                                 TRIAL       CT.    NO.    F-T163319-H


      ERIK     JAMAL           OA'CKSON                                *            IN     THE     1 st .    JUDICIAL

      vs .                                                             *            DISTRICT            COURT      OF

     THE STATE                OF   TEXAS                               *            DALLAS         COUNTY,         TEXAS

                                                                                                                         FILED IN
                                         MOTION FOR EXTENSION OF TIME TO COURT OF CRIMINAL APPEALS
                                          FILE     PETITION          FOR      DISCRETIONARY
                                   .      re™.                                                                          febogz::j
     TO THE HONORABLE COURT OF CRIMINAL "APPEALS ;                                                                Abel AcOSta, Cierk
     COMES         NOW,        ERIK 3.       JACKSON          PRO •SE      PETITIONER,             IN    THE      ABOVE        STYLED
     AND      NUMBERED             CAUSE,        AND    FILE'S THIS           MOTION       FO'R    "EXTENSION                OF TIME"

     TO      FILE        "PETITION         FOR     DISCRETIONARY                REUIEU)"     PURSUANT             TO     RULE       68.2

     (c)      OF    THE        TEXiAS     RULES        OF    APPELLATE          PROCEDURES             AND   WOULD           SHOD    THE
     FOLLOWING; IN                 SUPPORT THEREOF ;
                                                                       I. •

     :(a)     - THE           FIFTH      COURT'OF           APPEALS. IN         D-ALL'AS    AFFIRMED             THIS        CAUSE    ON

                   DECEMBER            31st.      2014..

      (b)     - THE           PETITION       FOR       DISCRETION AR'Y           REVIEW       IS       CURRENTLY             "DUE"    ON

                   OR     BEFORE, JANUARY               31st.       2 0:15.-.

      (c)     - THE           PETITIONER          HAS       REQUESTED "NO P'RIOR              EXTENSIONS                OF    TIME    IN
                   THIS ..CAUSE.             .

      (d)     - THE           PETITIONER          POSSESSES          NO    LEGAL 'BACKGROUND,                    NO>R    KNOWLEDGE

                   OF     THE      LAW. OR       LEGAL' PROCEDURES , THEREBY                       REQUIRES             ASSISTANCE

                   B-Y    A    UNIT      WRIT-WRITER           OR' "NEXT;'OF- FRIEN©"                   INM-ATE .

      (e)     - THE           PETTTIO-NER         IS    ONLY       ALLOWED TWO           HOU'RS        IN-THT'S         UNTTJ.S      LAW
                   LIBRARY          PER DAY.,          FIVE D:AYS' PER           WEEK'.
      (f)     - THE           PETITIONER RES PECTFULLY-^ REQUESTS                           A SIXTY, DAYS-EXTENSION
                   OF     TIME      II    FILE     A    PETITION .FOR            DISCRETIONARY' RE VIEW.

      (g) - THIS EXTENSION IS NECESSARY1 TO PROPERLY PREPARE AND NOT                                                                 FOR
                   UNNECESSARY             DELAY.



  RECEIVED IN
COURT OF CRIMINAL APPEALS
      JAN 29 2015

   Absi Acosta, Clerk
                                                                                      Pg    2 of    2


                                                         II.

                                                    PRAYER

PETITIONER           PRAYS     THIS    REQUEST           BE      "GRANTED"           BY THE    HONORABLE          COURT
FOR     AN    EXTENSION        OF   TIME     F OR    SIX TY           DAYS     (Until       March       31st.   2015).


                                                         III.

                                     CERTIFICATE              OF      SERVICE

I, ERIK 3. JACKSON,                   TDCJ.    TB16262,                DO -HEREBY CERTIFY THAT A TRUE
AND     CORRECT       COPY     OF    T.H IS MOTION            WAS -WAT-LED .THROUGH / THE                 US.    PRISON

POSTAL SERVICE,.               FIRST CLASS,              PBST.A'GEI PRE&AID':,- 0# DAN.;' 24th,                    2015
TO     THE COURT          OF CRIMINAL        APPEALS             AT    AUSTIN,        LOCATED       AT:
12308        CAPITAL       STATION
PD.     BOX
AUSTIN,        IX.    7B711
                                                         • V..

                                    DECLARATION           OF       PETITIONER

I, ERIK 3. JACKSON,                    TDC J . 1 BT-6 26 2 , BEIN'G CURRENTLY ;INC ARC ERAT ED
AT THE FERGUSON UNIT,                  LOCATED AT MIDWAY,                       TEXAS,       DO HEREBY "SWEAR"
AND     "DECLARE"          UNDER     PENALTY        OF    PERJURY             THAT    THE    FOREGOING          IS TRUE

AND     CORRECT.




EXECUTED           THIS    24th DAY     OF    JANUARY,                2 015

SIGNATURE:           ERIK    JAMAL     JACKSON

SIGNATURE: £fi',\A OftC^A                     J-ptCb'tS
TDCJ.        NO.    1816 262




cc :    File